United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2404
                                  ___________

Frankie J. Zemo,                       *
                                       *
            Petitioner,                *
                                       * Petition for Review of an Order
      v.                               * of the Benefits Review Board,
                                       * United States Department of Labor.
Director, Office of Workers’           *       [UNPUBLISHED]
Compensation Programs, United          *
States Department of Labor,            *
                                       *
            Respondent.                *
                                  ___________

                            Submitted: February 15, 2001

                                 Filed: March 14, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BRIGHT, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Frankie J. Zemo worked at a coal mine in Iowa in the early 1950s and now
suffers from several ailments, including pneumoconiosis. On January 15, 1992, Zemo
applied for benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901 et seq.,
which provides for benefits payments to coal miners totally disabled by
pneumoconiosis. Id. § 901(a). An administrative law judge (ALJ) denied the
application, and Zemo sought review at the Benefits Review Board (Board) of the
Department of Labor (Department). On December 17, 1999, the Board upheld the
denial, and Zemo filed this petition for review.

       The ALJ held, and the Board agreed, that Zemo could not meet the relevant test
of 20 C.F.R. § 718.204(c)(4) (1999), which provides for the payment of benefits when
a physician, exercising “reasoned medical judgment,” concludes that a claimant is
prevented from coal mine work or comparable, gainful employment because of his
respiratory or pulmonary condition. The record contains the opinions of four
physicians, three of which were, for various reasons, insufficient to support an award.

      The fourth physician’s opinion was generated from a statutorily required
complete pulmonary evaluation. Zemo is entitled to such an examination funded and
arranged by the Department in order to provide him with “an opportunity to
substantiate his . . . claim.” 30 U.S.C. § 923(b); see 20 C.F.R. §§ 718.101, 725.405,
725.406; Oliver v. Director, OWCP, 993 F.2d 1353, 1354 (8th Cir. 1993) (per curiam);
Cline v. Director, OWCP, 917 F.2d 9, 11 (8th Cir. 1990). This doctor’s opinion,
however, was discredited by the ALJ and the Board as insufficiently reasoned, and thus
the record thus lacks the necessary evaluation. See Oliver, 993 F.2d at 1354
(upholding Board decision because record contained one credible pulmonary
evaluation). The Board agrees that a remand is proper so that Zemo may obtain the
complete pulmonary evaluation he is entitled to under the law. Accordingly, we vacate
the Board’s denial of benefits and remand the case for further proceedings.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-